DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Reevell (WO 2017/144191). Reevell discloses an electrically operated aerosol- generating system comprising electric circuitry connected to an electric heater, the electric circuitry configured to: activate the electric heater for a vaporising period in response to a user input to vaporise liquid in the capillary wick, a first predetermined time (beginning of cooling process) after the vaporising period activate the heater for a second period, record a temperature measurement of the heater during or immediately following the second period, and determine a liquid level in the liquid storage portion based on the temperature measurement (time-series change in a value) (Page 1, line 30 – Page 2, line 12). Reevell discloses that the first predetermined time period (dead zone) is set to be between 0.2 and 2 seconds (Page 7, line 4), and is not variable or dependent upon a current value of a residual current or a surge current at the end of the power supply being equal to or smaller than a threshold. Reevell also does not disclose that the control unit is configured to shorten the cycle, in a stepped manner or otherwise, in which the resistance is measured during monitoring of the cooling process. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747